KOZINSKI, Circuit Judge,
concurring:
I have no quarrel with the majority’s basic reasoning: 42 U.S.C. § 1395oo(a) doesn’t specifically anticipate revised NPRs and is, thus, ambiguous as to how much of a revised NPR constitutes a “final determination” for purposes of PRRB review. In 42 C.F.R. § 405.1889, the Secretary has interpreted “final determination” to refer only to the actual revisions made (and, perhaps, those explicitly requested and refused) on reopening. Faced with an ambiguity in the statute and a reasonable agency interpretation, we must defer.
I write separately to point out that the majority errs and, in so doing, creates a potential for confusion and mischief in taking seriously French Hospital’s argument that 42 U.S.C. § 1395oo(d) expands the PRRB’s jurisdiction. Section 1395oo(d) is titled “Decisions of Board” and it does grant the PRRB very broad powers to review cost reports. There’s a big difference, however, between what a reviewing body has power to do once a cost report is properly before it on appeal and what appeals are proper in the first place. Subsection (d) defines the PRRB’s powers only “once it obtains jurisdiction pursuant to subsection (a).” Bethesda Hosp. Ass’n v. Bowen, 485 U.S. 399, 406, 108 S.Ct. 1255, 1259, 99 L.Ed.2d 460 (1988). It has no bearing on a provider’s right to invoke the PRRB’s jurisdiction.
The PRRB’s jurisdiction is defined entirely by subsection (a) and extends only to a “final determination” with which the provider is dissatisfied. The only final determinations in this case were the revisions in the first and second revised NPRs. But French Hospital doesn’t, nor could it, claim to be dissatisfied with those revisions: The intermediary reopened its original NPR only to reimburse malpractice insurance costs and, after the second revised NPR, the hospital was reimbursed for all of these costs. The powers subsection (d) grants the PRRB with respect to cost reports properly before it thus have no application to this case; French Hospital simply didn’t invoke the PRRB’s jurisdiction to review its cost report.
The majority overlooks this point and deems subsection (d) some kind of supplemental jurisdictional provision that, left unchecked, would give providers an unbridled right to demand PRRB review for any new gripes or ideas they may have about any cost report. Maj. op. at 1417-1419. Having *1423roused a phantom dragon, the majority next forges a phantom sword to slay it: an administrative regulation that supposedly reigns in powers Congress foolishly granted the PRRB. Id. The regulation cited, 42 C.F.R. § 405.1889, doesn’t, of course, pretend to such a feat. Section 1889 deals with what may be appealed, not with what the PRRB may do with an appeal properly lodged before it. If a provider successfully invokes the PRRB’s jurisdiction under subsection 1395oo(a), the Secretary can’t (nor has she tried to) restrict the powers Congress gave the PRRB. That we follow the Secretary’s interpretation in deciding whether the PRRB has jurisdiction under the statute doesn’t mean the Secretary can regulate away the statutory consequences of jurisdiction.
None of this makes any difference today because we hold that the PRRB didn’t have jurisdiction. In the next ease, however, a provider may validly invoke the PRRB’s jurisdiction over a revised NPR. Will the majority’s holding prevent the PRRB from exercising the powers Congress granted it? Perhaps not, since this Court has no more power than does the Secretary to amend statutes. Still, even a fundamental mistake, backed by the force of stare decisis, is difficult to correct.
A number of similar cases will probably come before this and other circuits as HCFA Ruling 89-1 undoubtedly caused the reopening of many old cost reports. Courts deciding these cases shouldn’t hesitate to reach the same result we do today. They should, however, think twice before following the majority as it hacks blindly at the governing statute to escape from an imaginary thicket of misinterpreted law.